                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                                No. 7:09-CR-73-D
                                No. 7:14-CV-304-D


PETERA MICALE CARLTON,                     )
                                           )
                        Petitioner,        )
                                           )
                v.                         )                    ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                        Respondent.        )


       The court DENIES as baseless Petera Micale Carlton's motion for a nunc pro tune order

[D.E. 136] and motion to amend/correct [D.E. 137].

       SO ORDERED. This~ day of June 2021.



                                                     JSC.DEVERill
                                                     United States District Judge
